Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem on 08/09/2022.
The claims have been amended as follows:
In claim 1, in line 6, “the permeate” has been replaced with -- a permeate flow --  and in line 7, “the retentate” has been replaced with -- a retentate flow --  .  
In claim 11, in line 6, “the permeate” has been replaced with -- a permeate flow --  and in line 7, “the retentate” has been replaced with -- a retentate flow --  .
	In claim 17, in line 2 -- which is --  has been inserted after “permeate”. 
 In claim 19, in lines 6-7, “the permeate” has been replaced with -- a permeate flow --  and in line 7, “the retentate” has been replaced with -- a retentate flow --  . 
The following is an examiner’s statement of reasons for allowance: The claims distinguish over all of the prior art of record in view of the particular recited relationship of 1st and 2nd tangential flow filters and catheter assembly. The Terminal Disclaimer filed 07/25/2022 concerning patent 10,632,237 has been approved, thus obviating Obviousness Double Patenting issues concerning such patent. The claim amendments of 07/25/2022 now obviate existence of Obviousness Double Patenting over co-pending application 16/742,870 in view of Bissler or Schick, as was questioned in the Remarks submitted 07/25/2022 accompanying the 07/25/2022 Amendment.
The claim amendments herein are made for purposes of mitigating 35 U.S.C. 112 (b) issues concerning antecedent basis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/09/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778